Zimmerman, J.
The authority of the Public Utilities Commission to entertain and determine a matter of this kind is conferred by Section 614-3, General Code, which recites in part:
“The Public Utilities Commission of Ohio is hereby vested with the power and jurisdiction * * # to promulgate and enforce all orders relating to the protection, welfare and safety of railroad employees and the traveling public. ’ ’
And in the case of New York Central Rd. Co. v. Public Utilities Commission, 130 Ohio St., 548, 200 N. E., 759, it was held in the first paragraph of the syllabus:
“The Public Utilities Commission of Ohio has plenary power under and by virtue of Section 614-3, Gen*285eral Code, to promulgate and enforce orders relating to the protection, welfare and safety of railroad employees.”
See, also, to the same effect Akron & Barberton Belt Rd. Co. v. Public Utilities Commission, 148 Ohio St., 282, 74 N. E. (2d), 256.
A controversy of this kind is peculiarly within the province and prerogatives of the commission, and eacii case must be considered and determined on its own individual facts. The testimony herein was of a conflicting and contradictory nature and different deductions and conclusions could be drawn therefrom. The concurring members of this court are frank to admit that had the commission made its findings and entered its order in favor of the railroad company, that determination would, in all probability, have been allowed to stand, as in the case of Co-operative Legislative Committee of the Transportation Brotherhoods v. Public Utilities Commission, 150 Ohio St., 270, 80 N. E. (2d), 846.
Many cases decided by this court involving orders of the Public Utilities Commission are authority for the propositions that the court will not substitute its opinion or judgment for that of the commission on questions of fact; that an order of the commission will not be reversed unless it is manifestly against the weight of the evidence; and that if upon an examination of the record an order of the commission does not. appear to be unlawful or unreasonable it will not be disturbed.
No reversible error being discoverable in the order of the commission entered herein, the same is hereby affirmed.

Order affirmed.

Weygandt, C. J., Stewart, Middleton, Matthias and Hart, JJ., concur.